DETAILED ACTION
This communication is in response to U.S. Application No. 15/178280 filed on January 06, 2021. 
		
Information Disclosure Statement
The Information Disclosure Statement filed on January 06, 2021 was reviewed and accepted by the Examiner.


Allowable Subject Matter
	Claims 2, 3, 5-12, 14-19 and 21-24 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on July 31, 2020, claims 2, 3, 5-12, 14-19 and 21-24 were searched upon and Examiner concludes the Kriger U.S. Patent Application No. 2007/0061720 (herein as ‘Kriger’) in combination with Kyre et al. U.S. Patent No. 9,703,766 (herein as ‘Kyre’) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 2, 3, 5-12, 14-19 and 21-24. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“performing, on runtime data generated from one or more applications in communication with the computer system, online transaction processing for collecting the runtime data and online analytical processing for analyzing the runtime data; storing results of performing the online transaction processing and online analytical processing on the runtime data in one or more system tables that are located in memory of the computer system; [[and]] executing a first script procedure on the runtime data stored in the one or more system tables to generate monitoring data for the computer system and store the monitoring data in one or more statistics tables that are stored in the memory of the computer system, wherein the first script procedure includes first logic including a first set of query language commands that is stored in the memory of the computer system along with the runtime data, and the first logic of the first script procedure is operable to perform query operations on the runtime data based on a query language command in the first set of query language commands while the runtime data resides in the memory of the computer system and the first script does not remove the runtime data from the memory during performing of the operations to store the monitoring data in the one or more statistics tables that are stored in the memory of the computer system; and executing a second script procedure on the monitoring data that is stored in the one or more statistics tables, wherein the second script includes second logic including a second set of query language commands stored in the memory of the computer system operable to perform data analysis of the monitoring data based on a query language command  in the second set of query language commands to generate system performance metrics, and to write the system performance metrics to the one or more statistics tables that are stored in the memory of the computer system; wherein the first script is stored along with the runtime data in the one or more system tables located in the memory of the computer system.” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Kriger U.S. Patent Application No. 2007/0061720 (herein as ‘Kriger’) in combination with Kyre et al. U.S. Patent No. 9,703,766 (herein as ‘Kyre’) do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. In particular the claimed invention teaches storing

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter 

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 2, 3, 5-12, 14-19 and 21-24.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 2, 3, 5-12, 14-19 and 21-24 (renumbered as 1-20) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."








Contact Information
                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  January 13, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        
             /Mariela Reyes/             Supervisory Patent Examiner, Art Unit 2159